Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-6 and 15-16 in the reply filed on 12/14/21 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claim(s) 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3-4 of copending Application No. 16679309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,15,19-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20190219796). 

    PNG
    media_image1.png
    358
    416
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches a camera optical lens (Figs. 6-9,46, +--+-+), comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a negative refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions: 
−5.00≤f1/f2≤−2.00 (15.116/-3.684); and 
−20.00≤(R1+R2)/(R1−R2)≤−1.00 (23/-8), 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R1 denotes a curvature radius of an object side surface of the first lens; and


Regarding claim 2, Chen further teaches (see above) the camera optical lens as described in claim 1, further satisfying following conditions: 
−4.95≤f1/f2≤−2.00; and 
−19.96≤(R1+R2)/(R1−R2)≤−1.14. 

Regarding claim 3, Chen further teaches the camera optical lens as described in claim 1, wherein the first lens has a positive refractive power, the object side surface of the first lens is convex in a paraxial region, and the image side surface of the first lens is concave in the paraxial region, and the camera optical lens further satisfies following conditions: 
2.46≤f1/f≤16.49 (15.116/3.297); and 
0.02≤d1/TTL≤0.14 (2.024/15.592), 
where
f denotes a focal length of the camera optical lens;
d1 denotes an on-axis thickness of the first lens; and
TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 15, Chen further teaches the camera optical lens as described in claim 1, further satisfying a following condition: 
−14.13≤f12/f≤−1.96 (-6.5/3.3=-1.97), 

f denotes a focal length of the camera optical lens; and
f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 19, Chen further teaches the camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 2.19 (1.85).

Regarding claim 20, Chen further teaches the camera optical lens as described in claim 19, wherein the F number of the camera optical lens is smaller than or equal to 2.15 (1.85).

 Claim(s) 1,3-4,15-16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Wu (CN 108490586). 

    PNG
    media_image2.png
    535
    776
    media_image2.png
    Greyscale

Regarding claim 1, Wu teaches a camera optical lens (Figs. 6-9,46 +--...), comprising, from an object side to an image side: 
a first lens;

a third lens having a negative refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions: 
−5.00≤f1/f2≤−2.00 (6.75/-1.66); and 
−20.00≤(R1+R2)/(R1−R2)≤−1.00 (54/-28), 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
R1 denotes a curvature radius of an object side surface of the first lens; and
R2 denotes a curvature radius of an image side surface of the first lens.

Regarding claim 3, Wu further teaches the camera optical lens as described in claim 1, wherein the first lens has a positive refractive power, the object side surface of the first lens is convex in a paraxial region, and the image side surface of the first lens is concave in the paraxial region, and the camera optical lens further satisfies following conditions: 
2.46≤f1/f≤16.49 (6.75); and 
0.02≤d1/TTL≤0.14 (1.55/22), 
where
f denotes a focal length of the camera optical lens;

TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 4, Wu further teaches (see claim 3 rejection above) the camera optical lens as described in claim 3, further satisfying following conditions: 
3.94≤f1/f≤13.19; and 
0.04≤d1/TTL≤0.11. 

Regarding claim 15, Wu further teaches the camera optical lens as described in claim 1, further satisfying a following condition: 
−14.13≤f12/f≤−1.96 (-8.722/3.56=2.45), 
where
f denotes a focal length of the camera optical lens; and
f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 16, Wu further teaches (see claim 15 rejection above) the camera optical lens as described in claim 15, further satisfying a following condition: 
−8.83≤f12/f≤−2.45. 

Allowable Subject Matter
Claim(s) 5-6,17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Regarding each of claims 5-6 and 17-18, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the additional limitations described in each claim, along with the other claimed limitations of each claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234